Citation Nr: 0107631	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  The veteran died in September 1994, and the 
widow, the appellant in the instant appeal, filed a claim 
seeking Department of Veterans Affairs (VA) benefits.

This appeal arises from a December 1994 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) that, 
in pertinent part, denied a claim for service connection for 
the cause of the veteran's death.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that this case must be remanded for readjudication.

During the pendency of this appeal, the United States 
Congress significantly revised the statutory scheme governing 
the filing of claims and applications for benefits and 
eliminated the concept of a well grounded claim while 
amplifying the duty to assist and to notify claimants.

Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. §§ 
5103A, 5107) (Veterans Claims Assistance Act).  The sum total 
of the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and the duty to assist 
of the Department of Veterans Affairs (VA) has been 
amplified.  Under the revised section 5107(a), "a claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the Secretary."  

In a recent case, Holliday v. Principi, __ Vet. App. __, __, 
U.S. Ct. App. Vet. Cl. No. 99-1788, slip op. at 8, 14 (Feb. 
22, 2001), the United States Court of Appeals for Veterans 
Claims (Court) held that all of the provisions of the 
Veterans Claims Assistance Act were applicable to a 
claimant's case in that particular instance.  The Court also 
remanded the appellant's case to VA for application of the 
provisions of the Veterans Claims Assistance Act in the first 
instance by VA and for application of the regulatory 
provisions to be implemented by VA in accordance with the 
Veterans Claims Assistance Act.  Id., __ Vet. App. at __, 
slip op. at 13-14.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claims.

Specifically, in keeping with the newly applicable provisions 
of the Veterans Claims Assistance Act, on readjudication, the 
RO must provide the veteran with the requisite notice.  
Although the specific contents of that notice have yet to be 
prescribed by regulation, see Holliday, __ Vet. App. at __, 
slip op. at 12-13 (VA indicated at oral argument that 
"notice, at least in some circumstance, may be required to 
include 'information' as to the state of the law on a 
particular issue" as well as any "required evidence and 
routine administrative information"), on remand, the RO 
should inform the veteran of the provisions of the Veterans 
Claims Assistance Act, the provisions governing dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318, 
and the evidence that would be required in connection with 
these claims.

The Board notes that there are three distinct arguments of 
entitlement that require further elaboration on remand.  

First, the appellant's representative argued in May 2000 that 
the claims should be subject to the "constructive notice" 
rule set forth in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(where documents are within VA's control and could reasonably 
be expected to be before the Secretary and the Board, such 
documents are deemed to be before the Secretary and the Board 
and are part of the record); see also Dunn v. West, 11 Vet. 
App. 462 (1998) (remanding for readjudication on ground that 
VA had constructive notice of certain relevant VA records 
that had not been obtained).  However, the appellant and her 
representative have not pointed to the specific documents of 
which VA is purported to have had had constructive notice.  
On remand, in keeping with the statements in Holliday by the 
Court that adequate notice under the Veterans Claims 
Assistance Act may involve information as to the state of the 
law on a particular issue as well as the evidence needed, the 
RO must inform the appellant that she must address what 
particular documents she is referring to.  The Board notes 
that the appellant has demonstrated a knowledge of the state 
of the law regarding constructive notice; however, in the 
interest of thoroughness and compliance with the Veterans 
Claims Assistance Act as suggested by the Court in its recent 
Holliday decision, on remand, the RO must apprise the 
appellant of the state of the law on constructive notice.

Second, the appellant is also arguing that she is entitled to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991).  See Carpenter v. West, 11 
Vet. App. 140, 147 (1998) (all bases for dependency and 
indemnity compensation benefits under section 1318 are an 
intrinsic part of a claim for dependency and indemnity 
compensation benefits where service connection for cause of 
death has been denied and where the veteran has a totally 
disabling service-connected condition at the time of his 
death).

Under 38 U.S.C.A. § 1318(b)(1), there are three methods by 
which a claimant can seek dependency and indemnity 
compensation.  Such benefits are available (1) if the veteran 
was in actual receipt of compensation at a total disability 
rating for 10 consecutive years preceding death; (2) if the 
veteran would have been entitled to receive such compensation 
but for clear and unmistakable error in previous final RO 
decisions and certain previous final Board decisions; or (3) 
if, on consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable," 
the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death.  Timberlake v. Gober, 14 Vet. App. 122, 134 (2000).

In Timberlake, 14 Vet. App. at 136, the Court summarized the 
evidence and argument required to raise a claim under 
38 U.S.C.A. § 1318(b) that the veteran would have been 
"entitled to receive" a total disability rating for the 10 
years immediately preceding the veteran's death.  A claimant 
can argue that the veteran would have been "entitled to 
receive" such a total rating because of clear and 
unmistakable error in a prior rating decision or Board 
decision and/or on the basis of hypothetical entitlement to 
such a rating.  

A claimant seeking benefits on the basis of a claim of clear 
and unmistakable error in a prior rating decision or Board 
decision (1) must at least provide the date of (or other 
sufficiently identifying information for) the decision being 
collaterally attacked and (2) must indicate how, based on the 
evidence of record and the law at the time of the decision 
being attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for ten years immediately preceding the veteran's 
death.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

A claimant may also seek dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318(b) under the 
second ground (hypothetical entitlement) by demonstrating 
that "the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death."  Cole v. West, 13 Vet. App. 268, 274 (1999).  
Although 38 C.F.R. § 3.22(a) (2000) has been amended to 
define "entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive section 1318(b) basis, 
the appellant filed her claim prior to the amendment, which 
took effect in January 2000.  65 Fed. Reg. 3,388 (Jan. 21, 
2000); See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
("where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the [Secretary] to do otherwise and 
the Secretary did so"); see also Timberlake, 14 Vet. App. at 
134-37 (questioning, in dicta, the validity of the revision 
of 38 C.F.R. § 3.22(a) without notice and comment).

Third, in her April 1998 substantive appeal, the appellant 
argued that the veteran's death may have been due to 
radiation exposure while on active duty.  The RO has not 
previously adjudicated this issue or provided the appellant 
with the requisite notice under section 2 of the Veterans 
Claims Assistance Act (to be codified at 38 U.S.C. 
§ 5103(a)).

The Board has previously remanded this case, but this remand 
is unavoidable in light of the passage of the Veterans Claims 
Assistance Act and the issuance of the Holliday decision by 
the Court.  The purpose of this remand is to ensure 
compliance with all pertinent provisions of the law and with 
the applicable case law and to develop the case as fully as 
possible in compliance with those provisions and case law.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 2, 3(a), 4 
(2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 2, 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (Nov. 17, 2000), 00-
92 (Dec. 13, 2000), and 01-02 (Jan. 9, 
2001), as well as any pertinent formal 
or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Pursuant to the provisions of the 
Veterans Claims Assistance Act, the RO 
must provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to her 
claims, including the provisions 
governing claims for dependency and 
indemnity compensation benefits under 
38 U.S.C.A. § 1310 and 38 U.S.C.A. 
§ 1310.  Specifically, the RO must 
inform the appellant of the evidence 
that is required for her claims, 
including the argument that VA had 
constructive notice of documents that 
would have entitled the veteran to a 
total disability rating for at least 10 
years immediately preceding his death, 
see 38 U.S.C.A. § 1318(b)(1), the 
argument - if applicable - that the 
veteran would have been entitled to a 
total disability rating for at least 10 
years immediately preceding his death 
on the basis of clear and unmistakable 
error in a prior rating decision or 
Board decision, see ibid., and the 
argument that the veteran was 
"hypothetically entitled" to a total 
disability rating for the 10 years 
immediately preceding her death, see 
ibid. 

3.  The RO must adjudicate the 
appellant's claim that the veteran's 
death is service connected on the basis 
of exposure to radiation.

4.  Following completion of the above 
development, the RO should review the 
entire evidentiary record in order to 
determine (1) whether the appellant's 
claim for service connection for the 
cause of the veteran's death and (2) the 
appellant's claim for dependency and 
indemnity compensation benefits under 
38 U.S.C.A. § 1318 may be granted.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

